DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a cosmetic composition, comprising a double layer of a layer comprising an antioxidant, and an oil layer covering the surface of said layer”.  Given the place of comma in line 2, it appears that the double layer consists of an antioxidant layer and another layer not disclosed in the claim, and a separate oil layer covering the double layer.  It is also not clear whether “said layer” refers to the antioxidant layer or the double layer.  If applicant meant the double layer to contain the antioxidant and the oil layer, then the comma in line 2 should be deleted.  It is not clear whether the composition in claim 1 is meant to have a double layer of an antioxidant layer and an oil 
Claim 8 depends on claim 1 and further requires that the oil layer is comprised as a first oil layer and a second oil layer.  The oily phase of claim 1 is further defined as a double layer. Since the structural limitation of claim 1 is vague as explained above, the double oil layer here would be an addition to the double layer comprising an antioxidant layer of claim 1, which would ultimately form a four-layer composition. For the sake of a compact prosecution, examiner assumes that applicant meant the “double layer” in claim 1 to be of the antioxidant layer and the oily layer as described in the lines 4-8 of the claim, for prior art consideration only.  
The remaining claims are rejected for depending on the indefinite base claims.  Applicant must provide an explanation or an appropriate claim amendment to overcome this rejection under 35 U.S.C. 112 (b). 
Claim 7 recites the limitation "said fat-soluble antioxidant" in claim 4.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jhun (KR 101833040 B1, published on February 27, 2018, cited in IDS).
Jhun discloses a cosmetic composition comprising a double layer comprising an aqueous phase comprising vitamin C and an oil phase covering the aqueous phase and protect the antioxidant from the exposure to atmospheric oxygen.  Jhun further discloses that dimethicone, phenyl trimethicone, ester oils or natural oils such as vegetable oils or animal oils are used in the oil phase.  See translation, p. 12, second full paragraph.  Jhun teaches that one or two or greater selected from a variety of oils can be used in the oil layer; vegetable oils such as castor oil, the olive oil, the jojoba oil, etc. are mentioned; silicone oils such as dimethicone are also disclosed. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 6, 7 and 13 are rejected under 35 U.S.C. 103 as unpatentable over Jhun as applied to claims 1 and 2 as above, and further in view of the same reference.  
Regarding claim 3, Jhun teaches that vegetable oils such as grapeseed, olive, meadowfoam seed oil, sunflower oil, etc. are suitable for the oil phase.  See translation, p. 12, 3rd paragraph. Following such teachings and suggestion to incorporate any of these vegetable oils to make the Jhun invention would have been prima facie obvious. 
rd paragraph.  The reference teaches squalane and mineral oil are preferred as these contain no oxygen or only in a relatively small amount thereof; using such oils can reduce the probability of exposing the water phase with oxygen in the atmosphere.  Further adding a fat-soluble derivatives of vitamin C and fat-soluble antioxidants such as beta-carotene and lycopene is also taught and suggested.  P. 12, bridging paragraph.  Adding retinol for providing an antiwrinkle effect is also suggested. See p. translation, p. 14, 3rd paragraph.  
Regarding claim 13, Jhun teaches that the weight or volume ratio of the water and the oil layer can be 100:1-10:1. See translation p. 10, last paragraph.

Claims 4, 5, 8-11 and 14 are rejected under 35 U.S.C. 103 as unpatentable over Jhun as applied to claims 1-3, 6, 7 and 13 as above, and further in view of Nadaud et al. (GB 2259015 A, published on July 12, 1995) (“Nadaud” hereunder). 
Jhun fails to teach the first oil layer and the second oil layer as described in present claim 8.  
Nadaud discloses a three-phase lotion for cosmetic application; the composition comprises an upper oily phase, and intermediate silicone phase and a lower aqueous phase; the silicone phase and the upper oily phase would meet the “first oil layer” and the “second oil layer” of the instant claim 8, respectively. The reference teaches that “two-phase lotions have disadvantages linked to a large interfacial surface between the two phases, which does not completely prevent the undesired interaction between the various active principles.” See p. 2, lines 3 – 6.  The reference further teaches that the 
It would have been obvious to one of ordinary skill in the art before the time of filing of the present invention to modify the teachings of Jhun and make the oil layer two separate layers of a silicone oil phase (the first layer) and a non-silicone layer (the second layer) as motivated by Nadaud. The skilled artisan would have been motivated to do so, as 1) both references are directed to multilayer cosmetic composition comprising active agents for skin care; and 2) Nadaud teaches that such three-phase compositions having two separate oil layers overcomes the disadvantage of two-phase formulations such as undesired interaction between active ingredients of the different phases and reduces separation time and provides freshening effect when applied to the skin.  

Regarding claims 4 and 5, Nadaud teaches and suggests using a gelling agent such as xanthan gum.  See p. 8, line 18 – p. 9, line 2.  Jhun further suggests adding moisturizing compounds such as hyaluronic acid, sodium hyaluronate, acrylate/acrylic acid copolymer is also suggested.  See p. 14, 4th paragraph.  Following the teachings and suggestions of the references to make the Jhun invention would have been prima facie obvious. 
Regarding claim 9, both Jhun and Nadaud teach using natural oils such as castor, olive, jojoba, sunflower, grape seed oil, etc. See Jhun, translation, p. 12, 3rd paragraph; Nadaud, p. 13, lines 8-13.
Regarding claim 10, both Jhun and Nadaud teach using oil-soluble active ingredients dissolved in the oily phase; such actives include antiaging agents (e.g., retinol), plant extracts, etc. See p. 13, line 26 – p. 15, line 2. 

Regarding claim 14, Nadaud teaches that concentration ranges of the silicone phase (the first oil layer) and the oily phase (the second layer) can be both 15-45 %; Example 2 contains 32 % of the silicone phase and 16 % of the oily phase, which suggests the first oil layer and the second layer ratio of 2:1 which is well within the presently claimed limitation.   


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jhun and Nadaud as applied to claims 1-11, 13 and 14 as above, and further in view of Lin et al. (“UV protection by combination topical antioxidants vitamin C and vitamin E”, J Am Acad Dermatol June 2003, Vol. 48, No 6, p. 866-874). 
Jhun fails to teach the concentration range of vitamin C. 
Nadaud generally teaches that the water-soluble active agents can be present in an amount ranging from 1-50 %, preferably from 3 to 30 % by weight based on the total weight of the aqueous phase.  See p. 7, line 26 – p. 8, line 3. 
Lin teaches that the topical combination of 15 % of L-ascorbic acid and 1 % alpha-tocopherol provide UV photoprotection against erythema and sunburn cell formation.   
Given the teachings of Jhun to use vitamin C in the multiphase composition, one of ordinary skill in the art before the time of filing of the application would have been 

Conclusion
No claims are allowed.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GINA C JUSTICE/           Primary Examiner, Art Unit 1617